
	
		I
		112th CONGRESS
		1st Session
		H. R. 1124
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2011
			Ms. Schakowsky (for
			 herself, Mr. Grijalva,
			 Mr. Ellison,
			 Mr. Jackson of Illinois,
			 Ms. Edwards,
			 Mr. Filner,
			 Mr. Nadler,
			 Mr. Cohen,
			 Mr. Yarmuth, and
			 Mr. DeFazio) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose
		  increased rates of tax with respect to taxpayers with more than $1,000,000
		  taxable income, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness in Taxation Act of
			 2011.
		2.Increased tax rates
			 for taxpayers with more than $1,000,000 taxable income
			(a)In
			 general
				(1)Married
			 individuals filing joint returns and surviving spousesThe table contained in subsection (a) of
			 section 1 is amended to read as follows:
					
						
							
								If taxable income is:The tax is:
								
							
							
								Not over
					 $69,00015% of taxable
					 income.
								
								Over
					 $69,000 but not over $139,350$10,350, plus 28% of the excess over $69,000.
								
								Over
					 $139,350 but not over $212,300$30,048, plus 31% of the excess over $139,350.
								
								Over
					 $212,300 but not over $379,150$52,662.50, plus 36% of the excess over $212,300. 
								
								Over
					 $379,150 but not over $1,000,000$112,728.50, plus 39.6% of the excess over $379,150.
								
								Over
					 $1,000,000 but not over $10,000,000$358,585.10, plus 45% of the excess over
					 $1,000,000.
								
								Over
					 $10,000,000 but not over $20,000,000$4,408,585.10, plus 46% of the excess over
					 $10,000,000.
								
								Over
					 $20,000,000 but not over $100,000,000$9,008,585.10, plus 47% of the excess over
					 $20,000,000.
								
								Over
					 $100,000,000 but not over $1,000,000,000$46,608,585.10, plus 48% of the excess over
					 $100,000,000. 
								
								Over
					 $1,000,000,000$478,608,585.10, plus 49% over the excess over
					 $1,000,000,000.
								
							
						
					
				(2)Heads of
			 householdThe table contained in subsection (b) of section 1 of
			 such Code is amended to read as follows:
					
						
							
								If taxable income is:The tax is:
								
							
							
								Not over $46,25015% of taxable income.
								
								Over $46,250 but not over $119,400$6,937.50, plus 28% of the excess
					 over $46,250. 
								
								Over $119,400 but not over $193,350$27,419.50, plus 31% of the excess
					 over $119,400.
								
								Over $193,350 but not over $379,150$50,344, plus 36% of the excess over
					 $193,350. 
								
								Over $379,150 but not over $1,000,000$117,232, plus 39.6% of the excess
					 over $379,150.
								
								Over $1,000,000 but not over
					 $10,000,000$363,088.60, plus 45% of the excess over $1,000,000.
								
								Over $10,000,000 but not over
					 $20,000,000$4,413,088.60, plus 46% of the excess over $10,000,000.
								
								Over $20,000,000 but not over
					 $100,000,000$9,013,088.60, plus 47% of the excess over $20,000,000.
								
								Over $100,000,000 but not over
					 $1,000,000,000$46,613,088.60, plus 48% of the excess over $100,000,000.
								
								Over $1,000,000,000$478,613,088.60, plus 49% of the excess over
					 $1,000,000,000.
								
							
						
					
				(3)Unmarried
			 individuals (other than surviving spouses and heads of
			 households)The table contained in subsection (c) of section 1 of
			 such Code is amended to read as follows:
					
						
							
								If taxable income is:The tax is:
								
							
							
								Not over $34,50015% of taxable income. 
								
								Over
					 $34,500 but not over $83,600$5,175, plus 28% of the excess over $34,500. 
								
								Over $83,600 but not over $174,400$18,923, plus 31% of the excess over
					 $83,600.
								
								Over $174,400 but not over $379,150$47,071, plus 36% of the excess over
					 $174,400. 
								
								Over $379,150 but not over $1,000,000$120,781, plus 39.6% of the excess
					 over $379,150.
								
								Over $1,000,000 but not over
					 $10,000,000$366,637.60, plus 45% of the excess over $1,000,000.
								
								Over $10,000,000 but not over
					 $20,000,000$4,416,637.60, plus 46% of the excess over $10,000,000.
								
								Over $20,000,000 but not over
					 $100,000,000$9,016,637.60, plus 47% of the excess over $20,000,000.
								
								Over $100,000,000 but not over
					 $1,000,000,000$46,616,637.60, plus 48% of the excess over $100,000,000.
								
								Over $1,000,000,000$478,616,637.60, plus 49% of the excess over
					 $1,000,000,000.
								
							
						
					
				(4)Married
			 individuals filing separate returnsThe table contained in
			 subsection (d) of section 1 of such Code is amended to read as follows:
					
						
							
								If taxable income is:The tax is:
								
							
							
								Not over $34,500plus 15% of taxable income.
								
								Over
					 $34,500 but not over $69,675$5,175, plus 28% of the excess over $34,500.
								
								Over $69,675 but not over $106,150$15,024, plus 31% of the excess over
					 $69,675.
								
								Over $106,150 but not over $189,575$26,331.25, plus 35% of the excess
					 over $106,150.
								
								Over $189,575 but not over $500,000 $55,530, plus 39.6% of the excess
					 over $189,575.
								
								Over $500,000 but not over $5,000,000$178,458.30, plus 45% of the excess
					 over $500,000.
								
								Over $5,000,000 but not over
					 $10,000,000$2,203,458.30, plus 46% of the excess over $5,000,000. 
								
								Over $10,000,000 but not over
					 $50,000,000$4,503,458.30, plus 47% of the excess over $10,000,000.
								
								Over $50,000,000 but not over
					 $500,000,000$23,303,458.30, plus 48% of the excess over $50,000,000.
								
								Over $500,000,000$239,303,458.30, plus 49% of the
					 excess over $500,000,000.
								
							
						
					
				(b)Recapture of
			 lower capital gains rates for individuals subject to added rate
			 brackets
				(1)In
			 generalSection 1 of such Code is amended by adding at the end
			 the following new subsection:
					
						(j)Special rule for
				capital gains in case of taxable income subject to at least 45-Percent rate
				bracketIf for the taxable
				year a taxpayer has taxable income in excess of the minimum dollar amount for
				the 45-percent rate bracket and has a net capital gain, then—
							(1)the tax imposed by
				this section for the taxable year with respect to such excess shall be
				determined without regard to subsection (h), and
							(2)the amount of net
				capital gain of the taxpayer taken into account for the taxable year under
				subsection (h) shall be reduced by the lesser of—
								(A)such excess,
				or
								(B)the net capital
				gain for the taxable year.
								Any
				reduction in net capital gain under the preceding sentence shall be allocated
				between adjusted net capital gain, unrecaptured 1250 gain, and section 1202
				gain in amounts proportionate to the amounts of each such
				gain..
				(2)Conforming
			 amendmentParagraph (1) of section 1(h) of such Code is amended
			 by striking If a taxpayer has and inserting Except to the
			 extent provided in subsection (j), if a taxpayer has.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
